DJF:JJB:cer



             UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JORDON DONGARRA,                         :     No. 3:18-CV-1939
       Plaintiff                         :
                                         :
v.                                       :     (Caputo, J.)
                                         :
OFFICER D. SMITH, et al.,                :
       Defendants                        :     (Electronically Filed)

     MOTION TO DISMISS AND/OR FOR SUMMARY JUDGMENT

       Defendant D. Smith moves this Court to dismiss the complaint

pursuant to Fed. R. Civ. P. 12(b) and/or to enter summary judgment in

his favor pursuant to Fed. R. Civ. P. 56.

       A brief in support of this motion will be filed in accordance with

M.D. Pa. Local Rule 7.5.
     Defendant has not sought Plaintiff’s concurrence in the filing of

this motion as is required under M.D. Pa. Local Rule 7.1 because

Dongarra is a pro se prisoner.


                                       Respectfully submitted,

                                       DAVID J. FREED
                                       United States Attorney

                                       S / J. Justin Blewitt, Jr.
                                       J. JUSTIN BLEWITT, Jr.
                                       Assistant U.S. Attorney
                                       PA 01710
                                       Cynthia E. Roman
                                       Paralegal Specialist
                                       240 West Third Street,
                                       Suite 316
                                       Williamsport, PA 17701
                                       Phone: (717)221-4482
                                       Facsimile: (717)221-2246
                                       J.Justin.blewitt@usdoj.gov

Date: April 22, 2019




                                   2
               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

JORDON DONGARRA,                        :     No. 3:18-CV-1939
       Plaintiff                        :
                                        :
v.                                      :     (Caputo, J.)
                                        :
OFFICER D. SMITH, et al.,               :
       Defendants                       :     (Electronically Filed)

                     CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she is an employee in the
Office of the United States Attorney for the Middle District of
Pennsylvania and is a person of such age and discretion as to be
competent to serve papers.

       That on April 22, 2017, she served a copy of the attached

     MOTION TO DISMISS AND/OR FOR SUMMARY JUDGMENT

by placing said copy in a postpaid envelope addressed to the person
hereinafter named, at the place and address stated below, which is the
last known address, and by depositing said envelope and contents in the
United States Mail at Williamsport, Pennsylvania.

Addressee:
Jordon Dongarra
Reg. No. 60707-060
USP Canaan
P.O. Box 300
Waymart, PA 18472
                                        s/ Tammy S. Folmar
                                        TAMMY S. FOLMAR,Contractor
                                        Data Analyst/Legal Assistant
